Banke, Judge.
On appeal from the defendants’ convictions of escape, motor vehicle theft, criminal damage to property in the second degree, and criminal interference with government property, their appointed counsel filed a motion to withdraw and supporting brief pursuant to Bethay v. State, 237 Ga. 625 (229 SE2d 406) (1976). After considering the points raised in the brief and conducting a thorough examination of the record and transcript to determine independently whether there was any ground for reversal, this court previously determined that there was no arguable merit to the appeal and granted the motion to withdraw. Based on our determination that the evidence adduced at trial was sufficient to enable any rational trier of fact to find the defendants guilty of the crimes charged beyond a reasonable doubt, we now affirm the convictions. See generally Crawford v. State, 245 Ga. 89 (1) (263 SE2d 131) (1980).

Judgment affirmed.


Shulman, P. J., and Pope, J., concur.

John R. Parks, District Attorney, for appellee.